DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adenike Adebiyi on April 19, 2021.

The application has been amended as follows: 
IN THE CLAIMS: 

31. (Currently Amended) A method comprising:
receiving a data set for display;
generating a first display, the generating comprising rendering the data set in a table, the table comprising a plurality of cells organized into a plurality of columns and a plurality of rows, wherein at least a portion of the plurality of columns correspond to fields of the table and at least a portion of the cells of one or more rows of the plurality 
identifying a plurality of data elements in the data set having a relationship, a first data element of the plurality of data elements being displayed in a first cell of the plurality of cells, a second data element of the plurality of data elements being displayed in a second cell of the plurality of cells, a third data element of the plurality of data elements being displayed in a third cell of the plurality of cells, and a fourth data element of the plurality of data elements being displayed in a fourth cell of the plurality of cells; and
generating a second display, wherein the second display comprises at least a portion of the table, and the generating a second display comprises rendering a connector showing a relationship between (A) the first cell and the second cell, wherein the first cell is in a first row of the plurality of rows at a first column of the plurality of columns and the second cell is in a second row of the plurality of rows at the first column, at least a first portion of the connector being displayed connected to or displayed over the first cell and at least a second portion of the connector being displayed connected to or displayed over the second cell; or between (B) the third cell and the fourth cell, wherein the third cell is in the first row of the plurality of rows and at a first field of the fields of the table and the fourth cell is in the first row of the plurality of rows and at a second field of the fields of the table, at least a third portion of the connector being displayed connected to or displayed over the third cell and at least a fourth portion of the connector being displayed connected to or displayed over the fourth cell.

	32. (Currently Amended) One or more non-transitory computer-readable storage media comprising:
computer-executable instructions that, when executed by a computing system comprising at least one processor and at least one memory coupled to the at least one processor, cause the computing system to receive a data set for display;
computer-executable instructions that, when executed by a computing system, cause the computing system to generate a first display, the generating comprising rendering the data set in a table, the table comprising a plurality of cells organized into a plurality of columns and a plurality of rows, wherein at least a portion of the plurality of columns correspond to fields of the table and at least a portion of the cells of one or more rows of the plurality of rows comprise a value from the data set for each of one or more columns corresponding to the fields of the table;
computer-executable instructions that, when executed by a computing system, cause the computing system to identify a plurality of data elements in the data set having a relationship, a first data element of the plurality of data elements being displayed in a first cell of the plurality of cells, a second data element of the plurality of data elements being displayed in a second cell of the plurality of cells, a third data element of the plurality of data elements being displayed in a third cell of the plurality of cells, and a fourth data element of the plurality of data elements being displayed in a fourth cell of the plurality of cells; and
computer-executable instructions that, when executed by a computing system, cause the computing system to generate a second display, wherein the second display , at least a first portion of the connector being displayed connected to or displayed over the first cell and at least a second portion of the connector being displayed connected to or displayed over the second cell; or between (B) the third cell and the fourth cell, wherein the third cell is in a first row of the plurality of rows and at a first field of the fields of the table and the fourth cell is in the first row of the plurality of rows and at a second field of the fields of the table, at least a third portion of the connector being displayed connected to or displayed over the third cell and at least a fourth portion of the connector being displayed connected to or displayed over the fourth cell.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims generating, for display, a first display of a table of rows and columns/fields including dataset values and generating a second display rendering connectors between different rows of the table or between .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619